GARRETT, Judge.
Citizens and Southern National Bank of Florida [C & S] appeals the trial court’s final order that denied its motion for attorney’s fees. We reverse and remand for further proceedings.
C & S filed claims against the Estate of John Bouvier, Jr., that related to mortgage loan notes and guaranty and indemnity agreements signed by the decedent. After the personal representative objected to those claims, C & S filed a complaint for declaratory relief. When the estate failed to file a responsive pleading, the clerk entered a default. Later, C & S and the personal representative agreed to the entry of a Stipulated Final Judgment that, inter alia, acknowledged the validity of the claims and reserved jurisdiction for the trial court to determine C & S’s entitlement to costs and attorney’s fees. The notes contained the following language:
*203If suit is brought to collect on this note or the same has been collected upon demand of an attorney, the note holder shall be entitled to collect all reasonable costs and expenses thereof, including but not limited to reasonable attorney’s fees, for consultation, trial and appellate services.
The agreements contained the following language:
The Guarantor hereby agrees to pay any and all legal and other expenses incurred by the Lender in enforcing this Guaranty, including reasonable attorneys’ fees through all appellate levels, and whether nor not suit is brought.
After a hearing, the trial court entered the appealed order that awarded C & S its costs, but not its attorney’s fees.
We hold that C & S filed its complaint to validate the claims so that the notes could be collected and the agreements could be enforced. Therefore, based on the language of the notes and the agreements, the trial court should have awarded C & S its attorney’s fees.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
POLEN and FARMER, JJ., concur.